Opinion filed July 21,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00291-CR 
                                                    __________
 
                                 WILLIE
JOHN KNOTT, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 244th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. C-30,707
 

 
                                            M
E M O R A N D U M   O P I N I O N
Willie
John Knott appeals from his conviction by the trial court of aggravated sexual
assault of a child after the trial court had revoked his community
supervision.  The trial court revoked Knott’s community supervision, finding
that he had violated one of the terms of that community supervision.  After
reviewing a presentence investigation outlining that Knott had three prior
felony convictions, the trial court assessed his punishment at life
imprisonment in the Texas Department of Criminal Justice, Institutional
Division, and a $10,305 fine.  Knott urges in a single issue on appeal that the
trial court erred by failing to hold a separate sentencing hearing following
the adjudication of his guilt.  We affirm.
Knott correctly notes that he was
entitled to a separate punishment hearing.  Vidaurri v. State, 49 S.W.3d
880, 886 (Tex. Crim. App. 2001).  However, his right to such a hearing is a
statutory right that can be waived.  Id.  Our record shows no request by
Knott to present evidence regarding punishment, no objection to his having been
prevented from doing so, and no motion for new trial showing that he had any
such objection.  Consequently, he has failed to preserve error regarding his
sole issue.  Id.  
Knott
appears to argue that, because he had different appellate counsel than he had
at the revocation hearing¸ he is raising this issue at the first possible
point.  Although the record does reflect that Knott had different counsel at
his revocation hearing than he does in this appeal, his contention that he was
prevented in some way from presenting this issue to the
trial court, thereby preserving the issue for this appeal, has no support in
the record.  We overrule Knott’s sole issue on appeal. 
The
judgment is
affirmed.                                                                                                                                         
                              
 
                                                                                                PER
CURIAM
 
July 21, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]
 
 




 
[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.